DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Abstract
The abstract filed 05/12/2020 appears to be acceptable.

Drawings
The drawings filed 05/12/2020 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 recites the limitation "ultrasonic energy source" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, the limitation will be used as "an ultrasonic energy source".
As claims 12-15 depend on the above rejected claim 11, they are also being rejected on the same reason.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11-15 will be allowed after overcoming the 35 USC § 112 rejection as described above.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 1, the prior arts of record do not anticipate or make obvious, inter alia, the step of:
increasing a thinning rate of the semiconductor substrate by rotating one of the grinding wheel, the substrate chuck or both the grinding wheel and the substrate chuck while applying ultrasonic energy from an ultrasonic energy source to one of the substrate chuck, the spindle, the grinding wheel, the water medium, or any combination thereof.
Regarding independent claim 6, the prior arts of record do not anticipate or make obvious, inter alia, the step of:
while thinning the semiconductor substrate, decreasing a wearing rate of the grinding
wheel through rotating one of the grinding wheel, the substrate chuck or both the grinding wheel and the substrate chuck while applying ultrasonic energy from an ultrasonic energy source to one of the substrate chuck, the spindle, the grinding wheel, the water medium, or any combination thereof.
independent claim 11, the prior arts of record do not anticipate or make obvious, inter alia, the step of:
increasing a thinning rate of the semiconductor substrate during thinning of the semiconductor substrate while applying ultrasonic energy from ultrasonic energy source to one of the substrate chuck, the spindle, the grinding wheel, the fluid, or any combination thereof.
The dependent claims are allowed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817